Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 7 were canceled.
Claim(s) 1-6 and 8-17 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-6 and 8-15 under 35 U.S.C. 103 have been considered but deemed moot in view of new grounds of rejection.
However, it should be noted that applicant’s argument below is not found to be persuasive.
“Applicant submits that "regenerative braking" is a feature that makes vehicles more energy efficient and it does not per se "assist the vehicle in driving and parking functions". Further, Applicant submits that AWD is a feature that ensures good traction in different driving conditions for the vehicle, however, it does not per se "assist the vehicle in driving and parking functions". Lastly, Applicant submits that "motor power" is a feature that adjusts available motor power of the vehicle, it does not per se "assist the vehicle in driving and parking functions". Therefore, Applicant submits that a skilled person in the art would not consider any of "regenerative braking", an "AWD system" and "motor power control" to be an ADAS feature.” 
Applicant’s own specification and claim 1 indicates that “stiffness of steering” can be one of two adjustable parameters of an AD/ADAS configuration. Stiffness of steering is simple electronic control of a driver input similar to regenerative braking and adjustment of motor power. Additionally, electronic adjustment of driver inputs as well as traction can be considered assisting the driver with driving the vehicle as they can provide the driver with more confidence as they control the vehicle.

Claim Objections
Claim 16 and 17 are objected to because of the following informalities: The term “lane centring” found in both claim 16 and claim 17 appears to contain a typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second adjustable parameter".  There is insufficient antecedent basis for this limitation in the claim. Applicant amended claim 1 which claim 5 depends on to read “…automatically modifying at least one characteristic of a second 
Claim 6 recites the limitation "the second adjustable parameter".  There is insufficient antecedent basis for this limitation in the claim. Applicant amended claim 1 which claim 5 depends on to read “…automatically modifying at least one characteristic of a second 
Claim 13 recites the limitation "the second adjustable parameter".  There is insufficient antecedent basis for this limitation in the claim. Applicant amended claim 1 which claim 5 depends on to read “…automatically modifying at least one characteristic of a second 
Claim 14 recites the limitation "the second adjustable parameter".  There is insufficient antecedent basis for this limitation in the claim. Applicant amended claim 1 which claim 5 depends on to read “…automatically modifying at least one characteristic of a second 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguerol et al. (US 20190031187 A1; hereinafter known as Noguerol) in view of Cook et al. (US 20180370541 A1, hereinafter known as Cook) and Deering (US 5173859 A).

Noguerol and Cook where cited in a previous office action.

Regarding Claim 1, Noguerol teaches A method for controlling an autonomous driving configuration or advanced driver assistance system (ADAS) configuration comprising at least two adjustable parameters, the method comprising:
{Noguerol
Para [0009] “A further aspect of the present disclosure is directed to a system for determining a drive mode for a vehicle. The system may be performed by a graphic user interface (GUI) and one or more processors. The GUI may provide a plurality of user-adjustable vehicle feature settings to a user, and detect a user interaction modifying the user-adjustable vehicle feature settings. The one or more processors may determine customized vehicle feature settings based on the user interaction, and determine a drive mode based on the customized vehicle feature settings.”

The way the vehicle drives is adjusted through parameters. Adjusting the way the vehicle drives to fit user preferences can be considered driver assistance. Further these settings can be applied for autonomous driving as well.

Para [0042] “The user may also be able to select “send BB spec” to input desired “bumper to bumper” distances associated with a corresponding drive modes executed under autonomous control (as further described with reference to FIG. 9). For example, in a “Comfort” mode, a preferred distance between the front bumper of vehicle 130 and a back bumper of another vehicle directly in front of vehicle 130 may be specified large so as to allow for comfortable, relaxed driving. Conversely, in a “sport” mode, a BB value may be specified small, indicative of an aggressive driving style corresponding to the “sport” mode. Other parameters may be included as part of the drive mode settings and may be contemplated.”
}

at an electronic device with a display:
{ Noguerol
Para [0033] “For example, GUIs may include a touch screen where a user may use his fingers to provide input, or a screen that can detect the operation of a stylus.”
}
displaying on the display a user interface comprising: a graphical representation of a current setting of the at least two adjustable parameters associated with the autonomous driving configuration or advanced driver assistance system (ADAS) configuration;
{ Noguerol
Fig. 9
Where several adjustable parameters are displayed including set speed as well as vehicle bumper to bumper following distance.
}

detecting via one or more input devices, a user input directed towards a first adjustable parameter of the at least two adjustable parameters;
{ Noguerol
para [0044] “FIG. 9 is a diagrammatic illustration of an exemplary GUI 900 used to configure an autonomous drive mode. In the illustration, a user may select “Autonomous Control,” which may include vehicle settings such as “Speed,” “Distance,” or climate and/or vehicle exterior conditions such as status of “Sunroof.” “Status: A-OK” is also displayed to a user. This status may be calculated based on one or more thresholds, and may indicate that vehicle 130 is being configured according to acceptable vehicle drive mode speeds and distances. GUI 900 may be used as a home screen or intermediate screen in combination with selected drive modes. Other GUI screens may be contemplated.” Wherein fig.9 it is can be clearly seen the user can set both bumper to bumper distances and speed which both can be considered adjustable parameters.
}

updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters based on the detected user input 
{Noguerol

Fig. 9, para [0044] “FIG. 9 is a diagrammatic illustration of an exemplary GUI 900 used to configure an autonomous drive mode. In the illustration, a user may select “Autonomous Control,” which may include vehicle settings such as “Speed,” “Distance,” or climate and/or vehicle exterior conditions such as status of “Sunroof.” “Status: A-OK” is also displayed to a user. This status may be calculated based on one or more thresholds, and may indicate that vehicle 130 is being configured according to acceptable vehicle drive mode speeds and distances. GUI 900 may be used as a home screen or intermediate screen in combination with selected drive modes. Other GUI screens may be contemplated.” Where it is implied that the speed and distance number on the gui will be updated based on interacting with the up down control.

}

wherein the at least 
{Noguerol

Para [0042] “The user may also be able to select “send BB spec” to input desired “bumper to bumper” distances associated with a corresponding drive modes executed under autonomous control (as further described with reference to FIG. 9). For example, in a “Comfort” mode, a preferred distance between the front bumper of vehicle 130 and a back bumper of another vehicle directly in front of vehicle 130 may be specified large so as to allow for comfortable, relaxed driving. Conversely, in a “sport” mode, a BB value may be specified small, indicative of an aggressive driving style corresponding to the “sport” mode. Other parameters may be included as part of the drive mode settings and may be contemplated.”

para [0044] “FIG. 9 is a diagrammatic illustration of an exemplary GUI 900 used to configure an autonomous drive mode. In the illustration, a user may select “Autonomous Control,” which may include vehicle settings such as “Speed,” “Distance,” or climate and/or vehicle exterior conditions such as status of “Sunroof.” “Status: A-OK” is also displayed to a user. This status may be calculated based on one or more thresholds, and may indicate that vehicle 130 is being configured according to acceptable vehicle drive mode speeds and distances. GUI 900 may be used as a home screen or intermediate screen in combination with selected drive modes. Other GUI screens may be contemplated.”

Where one of the parameters for autonomous driving is a the bumper to bumper distance parameter which can be considered a following distance parameter.
}

Noguerol does not teach, updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters based on the detected user input and automatically modifying at least one characteristic of a second parameter of the at least two adjustable parameters in accordance with the modified current setting of the first parameter
wherein the at least two adjustable parameters are selected from the group comprising a brake timing, a curve exit acceleration, a following distance, a stiffness of a steering, a gap size for lane change, an execution time for lane change, lateral distance between ego-vehicle and lead vehicle measured at right angles to the lead vehicle heading, yaw rate, and timing for evasive action.


However, Cook teaches updating the graphical representation on the display based on the detected user input by: modifying the current setting of the first parameter of the at least two adjustable parameters based on the detected user input and automatically modifying at least one characteristic of a second parameter of the at least two adjustable parameters in accordance with the modified current setting of the first parameter.

{Cook
Fig. 8 Para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted.”

In fig. 8 many sliders, e.g. adjustable parameters, adjustable through user input are displayed. These sliders control the settings of various mechanical systems that adjust the driving behavior of the vehicle. Where adjusting one slider can effect the ability to set certain levels, e.g. a characteristic, on another slider.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol to incorporate the teachings of Cook to modify a characteristic of a second adjustable parameter when a first one is changed because changing a first parameter may effect how the vehicle behaves and in order to maintain appropriate control of the vehicle adjustability of the second parameter may need to be restricted (para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted. This is at least in part because a GGS surface is typically a surface of relatively low surface coefficient of friction where slip may be particularly undesirable due to the risk of surface modification. By ‘tight’ traction control is meant that the TC function intervenes to reduce the amount of wheel slip when the amount of wheel slip exceeds a traction control intervention slip threshold value that is relatively low. It is to be understood that relatively abrupt changes in the amount of torque applied to a driven wheel may occur if relatively short gear change periods are employed, resulting in an increased risk of wheel slip on surfaces presenting a relatively low surface coefficient of friction.”)

Noguerol in view of Cook does not teach wherein the at least two adjustable parameters are selected from the group comprising a brake timing, a curve exit acceleration, a following distance, a stiffness of a steering, a gap size for lane change, an execution time for lane change, lateral distance between ego-vehicle and lead vehicle measured at right angles to the lead vehicle heading, yaw rate, and timing for evasive action.


However, Deering teaches wherein the at least two adjustable parameters are selected from the group comprising a brake timing, a curve exit acceleration, a following distance, a stiffness of a steering, a gap size for lane change, an execution time for lane change, lateral distance between ego-vehicle and lead vehicle measured at right angles to the lead vehicle heading, yaw rate, and timing for evasive action.

{Fig. 7 where there is the driver spacing input that effects the value of several adaptive cruise control parameters including Dmin and TRB . Which reads on a brake timing and a following distance. Discussed in further detail in column 3 “A driver "spacing input" 24 is provided, such as by a dial located in proximity to the vehicle instrument panel, whereby the driver may influence the speed control system according to his desired driving style. The spacing input set by the driver in this manner affects the desired inter-vehicle spacing RNG.sub.D, the minimum allowable spacing D.sub.MIN, the maximum tolerable vehicle deceleration value, and the vehicle braking reaction time T.sub.RB. The manner in which these parameters are affected will be described shortly.”
And column 8 “Specifically, the routine proceeds from step 110 to step 112, where D.sub.MIN is read. In accord with the principles of this invention, the driver may, according to his preferred driving style, set a "spacing input", illustrated in FIG. 7. This input may be set by the driver using a conventional dial in proximity to the instrument panel of the vehicle. The dial set position (the driver spacing input) is directly proportional to D.sub.MIN, and to a braking reaction time T.sub.RB, and is inversely proportional to a maximum deceleration value.”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol in view of Cook to incorporate the teachings of Deering to have the two adjustable parameters that automatically effect each other to be a brake timing and a following distance because brake timing can be proportional to following distance. It is well known within the art and is general knowledge that in order to maintain a specific following distance while the lead vehicle is braking the vehicle has to either brake harder or earlier. Braking earlier rather than harder has the advantage of allowing for a more comfortable driving experience. (Deering “Commonly, these adaptive systems adjust vehicle speed in response to detected obstacles in such a manner as to cause speed perturbations perceptible to the driver of the vehicle. These perturbations may affect driver comfort or driver confidence in the adaptive speed control system. In the end, they can affect the marketability of adaptive speed control systems. Conventional systems also prescribe control based on presumed driver capabilities, such that all drivers alike must succumb to the deceleration rate, brake reaction time and minimum following distance allowed by the system, if any. These parameter settings may not be consistent with the driver's preferred driving style, undermining the desirability of using the adaptive speed control system… The present invention overcomes the shortcomings of the prior systems by carefully controlling the vehicle speed at all times when obstacles are present, including during control transitions, with a primary objective of minimizing speed perturbations that may be obtrusive to the driver. Additionally, the system compensates for driver response time by allowing the driver to dial in a preferred reaction time which affects not only minimum desired inter-vehicle spacing, but also braking response time and the maximum allowable deceleration value.”)


Regarding Claim 2, Noguerol in view of Cook and Deering teaches The method according to claim 1. Cook further teaches wherein the graphical representation of the current setting of the at least two adjustable parameters comprises a slider bar for each adjustable parameter, each slider bar comprising a graphical element movable along the slider bar.
{ Cook
Fig. 8 and Para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted.”

In fig. 8 many sliders, e.g. adjustable parameters, adjustable through user input are displayed. These sliders control the settings of various mechanical systems that adjust the driving behavior of the vehicle. Where adjusting one slider can effect the ability to set certain levels, e.g. a characteristic, on another slider.
}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol to incorporate the teachings of Cook to specifically use slider bars for the adjustable parameters because it would be obvious to try as sliders are generally an intuitive way to control adjustable settings (Noguerol para [0043] “GUI 800 may provide slider bars, toggles, checkboxes, or other intuitive adjustment interfaces for the user to configure or adjust the parameters of respective settings.”)

Regarding Claim 3, Noguerol in view of Cook and Deering teaches The method according to claim 2. Noguerol further teaches wherein the display is a touch sensitive display, and wherein the step of detecting the user input comprises detecting a user touch on the touch sensitive display directed towards the graphical element of the slider bar associated with the first adjustable parameter of the at least two adjustable parameters.
{Noguerol

And para [0033] “For example, GUIs may include a touch screen where a user may use his fingers to provide input, or a screen that can detect the operation of a stylus.”
Where Fig. 7 is showing many sliders that based on para [0033 and 0044] are touch inputs on a touchscreen for controlling driving parameters.
Para [0042] “FIG. 7 is a diagrammatic illustration of an exemplary GUI 700 used to configure vehicle drive settings. In the illustration, a user has selected “Drive,” and accordingly, drive modes of “Comfort,” “Max Range,” and “sport” are displayed and may subsequently be selected. “Custom Drive Modes” and “Save Custom Setting” options are presented for configuration by a user. The user may be able to toggle one of six different parameters in order to customize the drive mode. For example, regenerative braking, torque, and suspension may be customized as three of the six parameters. The user may also be able to select “send BB spec” to input desired “bumper to bumper” distances associated with a corresponding drive modes executed under autonomous control (as further described with reference to FIG. 9). For example, in a “Comfort” mode, a preferred distance between the front bumper of vehicle 130 and a back bumper of another vehicle directly in front of vehicle 130 may be specified large so as to allow for comfortable, relaxed driving. Conversely, in a “sport” mode, a BB value may be specified small, indicative of an aggressive driving style corresponding to the “sport” mode. Other parameters may be included as part of the drive mode settings and may be contemplated.”

Where it is implied that the bumper to bumper distance setting can be one of the six parameters adjustable with a slider.

}

Regarding Claim 4, Noguerol in view of Cook and Deering teaches The method according to claim 1. Cook further teaches wherein the electronic device further comprises a mechanical input mechanism, and wherein the step of detecting the user input comprises detecting a first manipulation of the mechanical input mechanism.
{Cook

Para [0104] “Input means in the form of sliders 32SL permit the user to adjust each of the parameters between extremes by sliding the slider between left and right positions. It is to be understood that in some embodiments, one or more other input means may be provided in addition or instead, for adjusting one or more parameters. For example, in some embodiments a rotary knob or a lever may be provided.”

Where mechanical input mechanisms such as levers and rotary knobs can be used for the user adjustable settings.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Noguerol to incorporate the teachings of Cook to have mechanical inputs such as a rotary knob instead of touchscreen inputs as they can be used interchangeably for granular control of inputs and thus it would be obvious to try. This is evidenced by Cook which is stating a knob or lever can replace a touchscreen slider  para [0104] “one or more other input means may be provided in addition or instead, for adjusting one or more parameters. For example, in some embodiments a rotary knob or a lever may be provided.”. 

Regarding Claim 5, Noguerol in view of Cook and Deering teaches The method according to claim 1. Cook further teaches wherein modifying at least one characteristic of the second adjustable parameter comprises modifying at least one boundary value of the second adjustable parameter based on a first predefined function.
{Cook
Fig. 8 Para [0121] “It is to be understood that, in some embodiments, adjustment of one slider position may cause the VCU 10 to change the allowable range over which the user is permitted to adjust another parameter displayed on the screen. In some embodiments this feature may be implemented in order to reduce the risk of loss of composure of the vehicle, for example due to experiencing excessive slip under certain conditions. For example, if the user selects the GGS base driving mode and selects a relatively short gear change period, the VCU 10 may limit the allowable range of values of parameter ‘traction’, such that a very ‘tight’ traction control is not permitted.”

In fig. 8 many sliders, e.g. adjustable parameters, adjustable through user input are displayed. These sliders control the settings of various mechanical systems that adjust the driving behavior of the vehicle. Where adjusting one slider can effect the ability to set certain levels, e.g. a boundary value, on another slider.
}

Regarding Claim 6, Noguerol in view of Cook and Deering teaches The method according to claim 1. Deering further teaches wherein modifying at least one characteristic of the second adjustable parameter comprises modifying a current setting of the second adjustable parameter based on a second predefined function.
{Deering
Fig. 7 and column 8 “Specifically, the routine proceeds from step 110 to step 112, where D.sub.MIN is read. In accord with the principles of this invention, the driver may, according to his preferred driving style, set a "spacing input", illustrated in FIG. 7. This input may be set by the driver using a conventional dial in proximity to the instrument panel of the vehicle. The dial set position (the driver spacing input) is directly proportional to D.sub.MIN, and to a braking reaction time T.sub.RB, and is inversely proportional to a maximum deceleration value.”
}


Regarding claim 8, it recites A non-transitory computer-readable storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a control device connected to a display and to an input device
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”
}


Regarding claim 9, it recites A control device having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A control device for controlling an autonomous driving configuration or advanced driver assistance system (ADAS) configuration comprising at least two adjustable parameters, the control device comprising a control circuit connectable to a display and one or more input devices
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”

Para [0026] “Vehicle 130 may also include software and executable programs configured to customize drive modes for one or more occupants riding in a vehicle 130. Vehicle 130 may be configured to be operated by a driver occupying vehicle 130, remotely controlled by a vehicle owner operating an application executed on a personal device 120, and/or autonomously controlled via advanced driver assistance systems (ADAS) and network server 150.”
}

Regarding claim 10, it recites A control device having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 11, it recites A control device having limitations similar to those of claim 3 and therefore is rejected on the same basis.

Regarding claim 12, it recites A control device having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 13, it recites A control device having limitations similar to those of claim 5 and therefore is rejected on the same basis.

Regarding claim 14, it recites A control device having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 15, it recites A vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Noguerol teaches A vehicle comprising: an electronic device comprising a display and at least one input device; and a control device for controlling an autonomous driving configuration or advanced driver assistance system (ADAS) configuration comprising at least two adjustable parameters, the control device comprising a control circuit connectable to a display and one or more input devices
{Noguerol
Para [0011] “Yet another aspect of the present disclosure is directed to a non-transitory computer-readable medium for determining a drive mode for a vehicle. The non-transitory computer-readable medium may store instructions executable by one or more processors connected to a graphic user interface (GUI) to perform a method. The method may include providing, on the GUI, a plurality of user-adjustable vehicle feature settings to a user, detecting a user interaction modifying the user-adjustable vehicle feature settings, determining customized vehicle feature settings based on the user interaction, and determining a drive mode based on the customized vehicle feature settings.”

Para [0026] “Vehicle 130 may also include software and executable programs configured to customize drive modes for one or more occupants riding in a vehicle 130. Vehicle 130 may be configured to be operated by a driver occupying vehicle 130, remotely controlled by a vehicle owner operating an application executed on a personal device 120, and/or autonomously controlled via advanced driver assistance systems (ADAS) and network server 150.”
}
Regarding Claim 16, Noguerol in view of Cook and Deering teaches The method according to claim 1. Noguerol further teaches wherein the advanced driver assistance system comprises at least one or more of lane departure warning systems, lane centring, lane keeping aid, pilot assist, lane change assistance and adaptive cruise control.
{Noguerol
Fig. 9 para [0042 and 0044] where adaptive cruise control functionality is being described as driving speed and bumper to bumper distance is being set.
}
Regarding claim 17, it recites control device having limitations similar to those of claim 16 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        /JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668